                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


     ROBERT ROTHMAN, et al.,

                        Plaintiffs,                   Filed Under Seal

                 v.                                   Case No. 20-cv-3290-PJM

     DANIEL SNYDER,

                         Defendant.


                         MEMORANDUM OF LAW IN SUPPORT OF
                          THE NATIONAL FOOTBALL LEAGUE’S
                          UNOPPOSED MOTION TO INTERVENE

        This action presents issues that the parties committed exclusively to arbitration before the

Commissioner of the National Football League. To preserve the Commissioner’s authority to

conduct that arbitration and the League’s authority to manage its internal affairs, the NFL should

be granted leave to intervene under Rule 24 of the Federal Rules of Civil Procedure. The NFL

intervenes as of right under Rule 24(a)(2) because (i) it has legally protected interests at stake in

this litigation, (ii) no other party will adequately represent the NFL’s interests, and (iii) its motion

is timely. Permissive intervention under Rule 24(b)(1)(B) is also appropriate because the NFL

seeks to raise questions of law common to the main action—whether this dispute has been

committed exclusively to arbitration—and intervention would not unduly delay the resolution of

the merits, which are already pending before the Commissioner.

I.      The NFL Is Entitled to Intervene as of Right Under Rule 24(a)(2).

        “Under Rule 24(a)(2), a district court must permit intervention as a matter of right if the

movant can demonstrate ‘(1) an interest in the subject matter of the action; (2) that the protection

of this interest would be impaired because of the action; and (3) that the applicant’s interest is not
adequately represented by existing parties to the litigation.’” Stuart v. Huff, 706 F.3d 345, 349 (4th

Cir. 2013) (quoting Teague v. Bakker, 931 F.2d 259, 260-61 (4th Cir. 1991)). “The application to

intervene must [also] be timely.” Houston Gen. Ins. Co. v. Moore, 193 F.3d 838, 839 (4th Cir.

1999). The NFL satisfies each of these requirements.

        By its mere pendency, this action impairs two of the NFL’s interests not shared by the

parties: (i) the NFL’s independent interest in the Commissioner’s exclusive authority to arbitrate

the parties’ dispute; and (ii) an autonomy interest in preserving the League’s authority to manage

its affairs and to resolve internal disputes.

        First, under the NFL’s Constitution & Bylaws, the NFL Commissioner has “full, complete,

and final jurisdiction and authority to arbitrate . . . [a]ny dispute . . . involving two or more holders

of an ownership interest in a member club of the League, certified to him by any of the disputants.”

Sec. 8.3(A). The parties to this dispute are “two or more holders of an ownership interest” in a

“member club of the League,” and Defendant has certified this dispute to the Commissioner. This

dispute thus falls squarely within the Commissioner’s arbitration jurisdiction.

        Second, as a voluntary association, the NFL holds an interest in “preserving the autonomy

of such organizations.” Oakland Raiders v. Nat’l Football League, 131 Cal. App. 4th 621, 644

(2005). That interest extends to the Commissioner’s authority to resolve internal disputes, separate

and apart from the NFL’s contractual interest: courts “‘will not intervene in the internal affairs of

a voluntary membership organization’” out of respect for organizational autonomy, “defer[ring]

instead to the organization’s bylaws and internal adjudicatory procedures.” Bailey v. Washington

Area Council of Eng’g Labs., 2016 WL 5173406, at *3 (W.D. Va. Sept. 21, 2016) (quoting NAACP

v. Golding, 679 A.2d 554, 558 (Md. 1996)); see also Sprit Lake Tribe of Indians ex rel. Comm. of

Understanding & Respect v. NCAA, 715 F.3d 1089, 1093 (8th Cir. 2013) (identifying “the principle




                                                   2
of judicial noninterference in decisions of voluntary associations”); Crouch v. NASCAR, 845 F.2d

397, 402 (2d Cir. 1988) (similar); Charles O. Finley & Co. v. Kuhn, 569 F.2d 527, 543 (7th Cir.

1978) (similar). Continued exploration of the merits of the parties’ dispute before this Court would

impair not only the League’s contractual interest in arbitrability, but also this independent

autonomy interest.

       In short, the existing parties do not “share the same ultimate objective” as the League and

do not adequately represent the NFL’s interests. Stuart, 706 F.3d at 352. The League has no

position as to the underlying merits of the dispute. Unlike the parties, the League’s sole objective

here relates to where the merits are resolved and not in whose favor, and the League alone has an

interest in associational autonomy. This amply meets the “minimal” burden, e.g., Pa. Nat. Mut.

Cas. Ins. Co. v. Kirson, 2019 WL 2107270, at *1 (D. Md. May 14, 2019) (citing Commonwealth

of Virginia v. Westinghouse Elec. Co., 542 F. 2d 214, 216 (4th Cir. 1976)), of establishing that the

parties’ “representation may be inadequate,” Jones, 752 F. Supp. 2d at 691.

       Finally, this motion is timely. The NFL moves the Court less than two weeks after Plaintiffs

filed their complaint, less than one week after the Court’s order directing the League to move to

intervene, and prior to any motions practice beyond briefing on Plaintiffs’ request for preliminary

relief. See, e.g., Friends of the Capital Crescent Trail v. U.S. Army Corps of Eng’rs, 2019 WL

3238749, at *3 (D. Md. July 18, 2019) (Messitte, J.) (intervention motion timely filed within one

month of Defendants’ answer and prior to any dispositive motions).

II.    The NFL Should Be Permitted to Intervene Under Rule 24(b)(1)(B).

       “Alternatively, a court may allow an applicant to intervene permissively under Rule 24(b).”

Friends of the Capital Crescent Trail, 2019 WL 3238749, at *2. Permissive intervention is

appropriate here because the NFL holds “a claim or defense that shares with the main action a




                                                 3
